This action of contract is before us on the plaintiff’s exceptions after trial, jury waived, and a general finding for the defendant. The plaintiff contracted to reconstruct or resurface portions of certain streets, and claims damages from delays caused by “unreasonable and negligent” conduct and “indecision’-’ on the part of the defendant’s officials. Farina Bros. Co. Inc. v. Commonwealth, 357 Mass. 131, 137-140. Alpert v. Commonwealth, 357 Mass. *760306, 320-321. In those cases, however, we overruled exceptions after findings for the plaintiffs. The plaintiff's exception to the judge's general finding brings no question of law before us. State Line Contractors, Inc. v. Commonwealth, 356 Mass. 306, 308. The plaintiff does not argue its exception to the allowance of the defendant’s requests for rulings. The denial of the plaintiff's fifth request might have been error if that request could be read as saying that the evidence warranted a finding for the plaintiff. But the request is verbose and confusing, and is more naturally read as saying that the evidence compelled such a finding. Since we have before us neither the evidence nor subsidiary findings by the judge, we cannot say that it was error to deny the request.'
Herbert Abrams (Franklin Lemenberg with him) for the plaintiff.
Joseph I. Sousa, City Solicitqr, for the defendant.

Exceptions oveiruled.